Citation Nr: 1136659	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-36 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing disability loss prior to August 31, 2009.

2.  Entitlement to a compensable rating for bilateral hearing loss disability from August 31, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to July 1989.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, continued a noncompensable disability rating for bilateral hearing loss disability.  The claim is currently under the jurisdiction of the Montgomery, Alabama, RO.  The Veteran presented testimony at a Board hearing in Montgomery, Alabama, before the undersigned in February 2011; a transcript of the hearing is associated with the claim folder.

On the date of the Board hearing, the Veteran submitted a VA audiologic consultation record dated in August 2009, along with a cover letter waiving initial RO consideration of that evidence.  The Board will therefore consider this evidence in adjudicating the claim.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  February 2007 VA audiometric findings show that the Veteran had Level III hearing acuity in the right ear and Level II in the left ear.

2.  January 2008 private audiometric findings show that the Veteran had Level II hearing acuity in the right ear and Level III in the left ear.

3.  August 31, 2009 VA audiometric findings show that the Veteran had Level VI hearing acuity in the right ear and Level VII in the left ear.
CONCLUSIONS OF LAW

1.  Prior to August 31, 2009, the criteria for entitlement to a compensable rating for bilateral hearing disability were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2011).

2.  From August 31, 2009, the criteria for entitlement to an increased, 30 percent disability rating for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the Veteran received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez- Flores, 22 Vet. App. at 49.

In a February 2007 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected bilateral hearing loss disability, the evidence must show that his condition "has gotten worse."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The February 2007 letter also provided information regarding disability ratings and effective dates, consistent with Dingess.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his increased rating claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran audiological examinations, obtained medical opinions as to the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  The VA examinations were adequate notwithstanding a lack of claims file review for the February 2007 VA examination, because the examination reports contain the necessary audiological findings to enable the Board to apply the rating schedule to the Veteran's bilateral hearing loss disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance").

The Board notes that at his hearing the Veteran indicated that his hearing disability had worsened since the February 2007 VA examination, and had continued to worsen since his most recent audiological testing at VA in August 2009.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124). The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  However, the mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is allegation of deficiency in the evidence of record.   Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  In this case, given the VA audiological results less than two years prior to the February 2011 Board hearing and the fact that these results are the basis for the increased rating that the Board is granting herein, the Board finds that a remand for a new examination is not warranted.

Finally in this regard, during the Board hearing, it was indicated to the Veteran that he should submit any potentially relevant evidence in his possession in support of his claim and such additional evidence was introduced into evidence on the date of the hearing.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2011) was applicable to Board hearings in February 2011, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating- Bilateral Hearing Loss Disability

The Veteran is seeking a compensable disability rating for bilateral hearing loss disability.  Service connection was granted in a February 1990 rating decision, and an initial noncompensable rating was assigned from August 1989.  The Veteran filed his current claim for an increased rating in January 2007.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.  

The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the Roman numeral designation for hearing impairment will be taken from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or VIa, whichever results in the higher numeral will be used, and the numeral will elevated to the next higher roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
80
45
LEFT
25
25
75
80
51

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  An exceptional pattern of hearing loss was not present.  These audiological results produce a numeric designation of "III" for the right ear and " II" for the left ear using Table VI.  When these numeric designations are applied to the rating criteria, the result is a zero percent rating.  38 C.F.R. § 4.85, 4.86a.

The evidence also includes a January 2008 Southeastern ENT Allergy and Sinus Center audiogram in graph format.  The Board notes that, with regard to audiogram results in graph format, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board, which does have such fact finding authority, for not discussing the audiological results in that report.  Id.  In this case, as the results marked on the graph by Xs and Os are clear enough for the Board to translate them into numerical format, the Board will do so.

On the January 2008  Southeastern ENT Allergy and Sinus Center audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
65
80
55
LEFT
40
45
80
85
63

Speech recognition scores were 88 in the right ear and 84 in the left ear.

These audiometric results produce a numeric designation of "II" for the right ear and " III" for the left ear using Table VI.  When these numeric designations are applied to the rating criteria, the result is again a zero percent rating.  38 C.F.R. § 4.85, 4.86a.

On audiological evaluation in August 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
85
95
76
LEFT
50
70
90
100
78

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 60 percent in the left ear.  

Using Table VI, these audiologic results produce a numeric designation of "VI" for the right ear and "VII" for the left ear.  The Board notes that the right ear contained an exceptional pattern of hearing impairment, because the puretone threshold at each of the four frequencies was 55 decibels or more.  Thus, Table VIa is for consideration.  However, the puretone threshold average of 76 for the right ear yields the same roman numeral of "VI" as does Table VI.  Applying the "VI" for the right ear and "VII" for the left ear to Table VII, results in a 30 percent rating.  38 C.F.R. § 4.85.

The above evidence reflects that, prior to the August 31, 2009 VA audiological evaluation, the Veteran was not entitled to a compensable rating based on a mechanical application of the rating schedule.  However, based on the same mechanical application of the rating schedule to the August 31, 2009 audiological results, the Veteran was entitled to a 30 percent rating from that date.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

While the February 2007 VA examiner indicated that the situation of greatest difficulty was communication in the presence of background noise, the January 2008 private audiologist and the August 2009 VA examiner did not specifically discuss the functional effects of the Veteran's hearing loss disability.  However, in Vazquez-Flores, 580 F.3d at 1280, the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."  Thus, while the absence of a description of functional effects may have rendered the examination reports flawed, this flaw is not relevant to the rating of the Veteran's bilateral hearing loss disability.  That rating is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As noted above, the examinations were adequate for rating the bilateral hearing loss disability because they described the audiometric readings in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl, 21 Vet. App. at 123.

Finally, the Board finds that an extraschedular rating is not warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are contemplated by the applicable rating criteria.  Under those criteria, the recent decrease in the Veteran's hearing ability was reflected in the fact that the criteria warranted an increased, 30 percent rating.  While the Veteran indicated during the hearing that he had difficulties in regulating his voice so that it is not uncomfortable to other people, cannot hear sirens or horns while driving, and cannot perform diagnostic work on engines as would like to do, the Board finds that these problems are not so unusual or severe that they have rendered impractical the application of the regular schedular standards.  Rather, application of the criteria to the audiometric test results in this case has resulted in an increased, 30 percent rating, accurately reflecting the Veteran's worsening hearing.  In any event, the Veteran did not contend, and the evidence does not reflect, that there was marked interference with employment or frequent hospitalization.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss disability prior to August 31, 2009, and warrants a 30 percent rating from that date.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating must therefore be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to a compensable rating for bilateral hearing disability loss prior to August 31, 2009 is denied.

Entitlement to a 30 percent rating, but no higher, is granted for bilateral hearing loss disability from August 31, 2009, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


